Exhibit 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and dated as of March 11, 2019, between EQUITY BANCSHARES, INC., a Kansas
corporation (the “Borrower”), and SERVISFIRST BANK, an Alabama banking
corporation (the “Lender”).

R E C I T A L S

A.    Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of January 28, 2016, as amended (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used and not otherwise defined or amended in this Amendment shall have the
meanings respectively assigned to them in the Loan Agreement). Under the terms
and conditions, and subject to the limitations, set forth in the Loan Agreement,
Lender has provided to Borrower a Commitment to extend Loans to Borrower in an
aggregate principal amount of up to $30,000,000.00.

B.    The Commitment Maturity Date is the date hereof. Borrower has requested
that Lender consent to (i) the renewal of the Commitment and extension of the
Commitment Maturity Date until May 15, 2020, (ii) an increase of $10,000,000.00
to the Commitment amount, so that the Maximum Commitment Amount becomes
$40,000,000.00, and (iii) certain other amendments to the Loan Agreement, in
each case in accordance with and subject to the terms set forth hereunder.

C.    Lender, by execution hereof, has agreed to consent to the foregoing and to
amend the Loan Agreement accordingly, upon the terms and conditions set forth
herein, including, without limitation, the condition that Borrower acknowledge
and reaffirm its obligations under the Loan Agreement and the other documents
related thereto.

D.    The parties hereto have consulted with, and obtained the representation
and advice of, their respective legal counsel with regard to the terms and
conditions of this Amendment. Each party to this Amendment has had the
opportunity to participate fully in the drafting of this Amendment.

A G R E E M E N T

In consideration of the foregoing and the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:

1.    Recitals. The recitals set forth above are true and correct and the
parties hereto agree to be bound thereby.

2.    Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

A.    To the extent applicable, the Loan Agreement and each related agreement,
instrument, and other document are amended by replacing any and all references
to “Henry Abbott, Senior Vice President” in Lender’s notice information with
references to “Kimble Vardaman, Senior Vice President.”



--------------------------------------------------------------------------------

B.    The recital set forth on the first page of the Loan Agreement is amended
by deleting the principal amount “$30,000,000.00” therefrom, and by inserting
the principal amount “$40,000,000.00” in lieu thereof.

C.    Section 1.01 of the Loan Agreement is amended by amending and restating
the definition of “Commitment Maturity Date” to read as follows:

“Commitment Maturity Date” means the earlier of May 15, 2020, or the date that
either the Commitment is terminated or the maturity of any Note is accelerated
pursuant to Section 7.02 of this Agreement.

D.    Section 1.01 of the Loan Agreement is amended by amending and restating
the definition of “Maximum Commitment Amount” to read as follows:

“Maximum Commitment Amount” means $40,000,000.00, which is the total amount of
principal available for Loans to Borrower under this Agreement.

E.    Section 3.02(H) of the Loan Agreement is amended and restated to read as
follows:

(H)    There shall be no material adverse change in the consolidated financial
condition or business of Borrower since December 31, 2018, or the Subsidiary
Bank since December 31, 2018.

F.    Section 5.01(I) of the Loan Agreement is amended and restated to read as
follows:

(I)    Borrower’s and the Subsidiary Bank’s financial statements (including Call
Reports, in the case of the Subsidiary Bank) furnished to Lender, including any
schedules and notes pertaining thereto, have been prepared in accordance with
Generally Accepted Accounting Principles consistently applied, and fully and
fairly present the financial condition of Borrower at the dates thereof and the
results of operations for the periods covered thereby, and there have been no
material adverse changes in the consolidated financial condition or business of
Borrower, from December 31, 2018, to the date hereof, or the Subsidiary Bank,
from December 31, 2018, to the date hereof;

G.    Section 5.01(J) of the Loan Agreement is amended and restated to read as
follows:

(J)    As of March 11, 2019, neither Borrower nor the Subsidiary Bank has any
material Indebtedness of any nature, including, but without limitation,
liabilities for taxes and any interest or penalties relating thereto, except to
the extent reflected (in a footnote or otherwise) and reserved against in the
December 31, 2018, financial statements of Borrower, or the December 31, 2018,
Call Report of the Subsidiary Bank, or as disclosed in or permitted by this
Agreement, as applicable; Borrower does not know and has no reasonable ground to
know of any basis for the assertion against it or the Subsidiary Bank as of
December 31, 2018, of any material Indebtedness of any nature not fully
reflected and reserved against in the above referenced respective financial
statements or Call Reports, as applicable;

 

2



--------------------------------------------------------------------------------

H.    Section 5.01(R) of the Loan Agreement is amended and restated to read as
follows:

(R)    The Subsidiary Bank’s retained earnings, as reported on Schedule RC of
the Subsidiary Bank’s most recent quarterly Call Report, were $43,256,000.00.

I.    Exhibit C to the Loan Agreement is deleted in its entirety, and Exhibit C
to this Amendment is inserted in lieu thereof.

3.    Effectiveness. This Amendment shall be and become effective as of the date
first above written; provided, that each of the following conditions is
satisfied, all as reasonably determined by and satisfactory to Lender:

A.    Lender shall have received an Unused Commitment Fee from Borrower in the
amount of $27,016.57, which shall cover the period of time from and including
March 13, 2018, through and including March 11, 2019. On and after the date of
this Amendment, the Unused Commitment Fee shall continue to accrue and otherwise
be in effect in accordance with Section 2.09 of the Loan Agreement.

B.    Lender shall have received (including by facsimile) counterparts of this
Amendment, duly executed by or on behalf of Borrower.

C.    Lender shall have approved the amendments set forth in this Amendment,
such approval to be evidenced by Lender’s execution of counterparts of this
Amendment.

D.    All documents executed or submitted pursuant hereto shall be reasonably
satisfactory in form and substance to Lender and its counsel prior to or by the
time of closing. Prior to or by the time of closing, Lender and its counsel
shall have received all information, certificates, resolutions, legal opinions
and other documents, and such counterpart originals or such certified or other
copies of such originals as Lender or its counsel may reasonably request, and
all legal matters incident to the transactions contemplated by this Amendment
shall be reasonably satisfactory to Lender and its counsel.

E.    The representations and warranties set forth in paragraph 4 below shall be
true and correct in all respects.

 

3



--------------------------------------------------------------------------------

Notwithstanding the satisfaction (or waiver) of each of the conditions set forth
above and/or the execution of this Amendment by Borrower, this Amendment, in any
event, shall not be or become effective and binding upon the parties until
executed and accepted by Lender.

4.    Representations and Warranties. In order to induce Lender to enter into
this Amendment, Borrower represents and warrants that:

A.    The execution, delivery and performance by Borrower of this Amendment and
the documents contemplated hereby are (i) within its entity powers and have been
duly authorized by all necessary entity action, (ii) not in contravention of any
law, rule or regulation, or any judgment, decree, writ, injunction, order, or
award of any arbitrator, court or governmental authority, (iii) not in
contravention of the terms of Borrower’s organizational documents, and (iv) not
in contravention of any contract or undertaking to which Borrower is a party or
by which Borrower or its properties are or may be bound or affected.

B.    Each of this Amendment and, to the extent Borrower is a party thereto, the
other documents contemplated hereby, is a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its respective terms.

C.    No consent, approval or authorization of or declaration, registration or
filing with any governmental authority or any nongovernmental person or entity,
including without limitation any creditor, stockholder, member, partner or other
owner of Borrower, is required on the part of Borrower in connection with the
execution, delivery and performance of this Amendment and the documents
contemplated hereby, or the transactions contemplated hereby, or as a condition
to the legality, validity or enforceability of this Amendment and the documents
contemplated hereby.

D.    After giving effect to the amendments to the Loan Agreement contained in
this Amendment: (i) the representations and warranties contained in the Loan
Agreement and in each other document related thereto are true and correct on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, (ii) Borrower is in full compliance with all the covenants and
agreements established under the Loan Agreement and the other documents related
thereto, (iii) no Default has occurred and is continuing, and (iv) no material
adverse change has occurred in the financial condition of Borrower since the
as-of date of the most recent financial statements delivered by Borrower to
Lender.

5.    Reaffirmation and Ratification of Loan Documents.

A.    Borrower acknowledges, ratifies, reaffirms and confirms to Lender the
obligations, liabilities and undertakings of Borrower under the Loan Agreement,
as amended hereby, and the other documents related thereto to which Borrower is
a party. All provisions of the Loan Agreement and the other documents related
thereto to which Borrower is a party are in full force and effect and remain
unchanged, except as amended hereby.

 

4



--------------------------------------------------------------------------------

B.    Borrower agrees that (i) the amendments effectuated hereunder do not
adversely affect or impair in any way the validity or enforceability of the Loan
Agreement and the other documents related thereto to which Borrower is a party,
and (ii) the Loan Agreement, as amended hereby, and the documents related
thereto to which Borrower is a party are legal, valid and binding obligations of
Borrower, enforceable by Lender against Borrower and in accordance with their
respective terms.

C.    Borrower acknowledges and agrees that the Loan Agreement, as amended
hereby, and the other documents related thereto to which Borrower is a party,
and the Obligations (including, without limitation, Borrower’s obligation to pay
the outstanding amounts under the Loan Agreement and each Note related thereto),
are not subject to any defense, claim, counterclaim, setoff, right of
recoupment, abatement or other determination whatsoever, legal, equitable or
otherwise. Borrower waives any and all defenses of any nature whatsoever, legal,
equitable or otherwise, which Borrower may now have with respect to Borrower’s
obligations under the Loan Agreement, as amended hereby, and the other documents
related thereto to which Borrower is a party.

6.    Acknowledgments Regarding Collateral. Borrower acknowledges, certifies and
agrees that (i) all of the Collateral described in the Loan Agreement,
including, without limitation, the Pledged Stock, currently secures and shall
continue to secure all of the Obligations, (ii) Lender’s security interests in
and liens on the Collateral have been duly perfected and are fully enforceable
against Borrower and the property encumbered thereby, and (iii) there has been
no interruption, cessation, or other lapse of the aforesaid security interests
and liens of Lender in the Collateral.

7.    No Waiver by Lender, Etc. Notwithstanding the agreement of Lender to enter
into this Amendment and to amend the Loan Agreement as set forth herein,
Borrower acknowledges and agrees that, by so agreeing to enter into this
Amendment, except as specifically set forth in this Amendment, Lender shall not
be deemed to have waived (or to be estopped from asserting) any provisions of
the Loan Agreement, as amended hereby, or any other document related thereto,
including without limitation, any existing or future Default thereunder and, if
Borrower now or at any time in the future shall be in breach of any of the
provisions of the Loan Agreement or any other document related thereto or if any
Default has occurred and is continuing, Lender shall be entitled to withhold
further Loans under the Loan Agreement at any time and to exercise any of its
other default rights and remedies thereunder or under any other document related
thereto, from time to time, upon, if applicable, notice to Borrower, and that no
failure or delay on the part of Lender in exercising any right or remedy under
the Loan Agreement or under any other document related thereto, and no course of
dealing with Borrower, on the one hand, and Lender, on the other hand, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy under the Loan Agreement or under any other document related
thereto preclude any other or further exercise thereof or the exercise of any
other right or remedy hereunder or thereunder.

 

5



--------------------------------------------------------------------------------

8.    Release of Claims. In consideration of the matters set forth in this
Amendment, Borrower, for itself and on behalf of its legal representatives,
successors and assigns, hereby fully, finally and irrevocably releases Lender,
and its officers, representatives, agents, attorneys, employees, predecessors,
successors and assigns (collectively, the “Released Parties”), from any and all
defenses (other than payment or performance), affirmative defenses, claims,
counterclaims, offsets, cross-claims, damages, demands, actions and causes of
action of any kind or nature existing as of the date of this Amendment or based
on facts or circumstances arising at any time up through and including the date
of this Amendment, whether known or unknown and whenever and howsoever arising,
relating to the Loan Agreement or the liabilities and obligations of Borrower
thereunder, the other Obligations or the other documents related thereto, or any
of them, or any past relationship between Borrower and Lender. In addition,
Borrower hereby agrees not to commence, join in, prosecute, or participate in
any suit or other proceeding in a position adverse to that of any of the
Released Parties arising directly or indirectly from any of the foregoing
matters.

9.    Event of Default. If Borrower shall fail to perform or observe any term,
covenant or agreement in this Amendment, or any representation or warranty made
by Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute a Default.

10.    Payment of Fees and Expenses. Borrower agrees to pay all out-of-pocket
costs and expenses of Lender, including the attorneys’ fees, charges and
disbursements of counsel for Lender, in connection with the negotiation,
preparation, execution and delivery of this Amendment and the documents referred
to herein and the consummation of the transactions contemplated hereby.

11.    Counterparts; Facsimile Signatures. This Amendment may be executed in one
or more counterpart copies, each of which constitutes an original, but all of
which, when taken together, shall constitute one agreement binding upon all of
the parties hereto. Further, the parties hereto may execute facsimile copies of
this Amendment and the facsimile signature of any such party shall be deemed an
original and fully binding on said party; provided, however, any party executing
this Amendment by facsimile signature agrees to promptly provide an original
executed copy of this Amendment to Lender.

12.    Governing Law, Etc.    This Amendment shall be governed by and construed
in accordance with the applicable terms and provisions of Section 8.08
(Applicable Law; Jurisdiction and Venue) of the Loan Agreement, which terms and
provisions are incorporated herein by reference.

13.    Successors and Assigns. This Amendment shall inure to and be binding upon
and enforceable by Borrower, Lender, and their respective successors and
assigns.

14.    No Other Modifications. Except as hereby amended, no other term,
condition or provision of the Loan Agreement shall be deemed modified or
amended, and this Amendment shall not be considered a novation. From and after
the effective date hereof, all references in the Loan Agreement, and any other
document or instrument entered into in connection therewith, to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended by
this Amendment.

 

6



--------------------------------------------------------------------------------

15.    Reaffirmation and Ratification of Pledge Agreement. Without limiting
anything set forth in paragraph 5 above or elsewhere in this Amendment, Borrower
hereby acknowledges and agrees that the Pledge Agreement dated as of January 28,
2016, between Borrower and Lender remains in full force and effect as of the
date hereof, and that the Pledged Stock described therein continues to secure
all Obligations (as defined in such Pledge Agreement) in all respects. For the
avoidance of doubt, the Obligations secured by the Pledged Stock include,
without limitation, any and all increases in the principal amount of the
Obligations that now or hereafter result from the increase in the Maximum
Commitment Amount addressed in this Amendment.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWER: EQUITY BANCSHARES, INC. By:   /s/ Gregory H. Kossover Name:   Gregory
H. Kossover Title:   Chief Financial Officer LENDER: SERVISFIRST BANK By:   /s/
Kimble Vardaman Name:   Kimble Vardaman Title:   Senior Vice President

 

                                                                               
                            Signature Page to Third Amendment to Loan and
Security Agreement



--------------------------------------------------------------------------------

EXHIBIT C TO

LOAN AND SECURITY AGREEMENT

STATES QUALIFIED, PRINCIPAL PLACES OF BUSINESS

 

Entity    State(s) Qualified    Principal Place of Business Equity Bancshares,
Inc    Kansas   

7701 E. Kellogg Ave.

Wichita, Kansas 67207

Equity Bank    Kansas   

7701 E. Kellogg Ave.

Wichita, Kansas 67207

NAME CHANGES AND MERGERS WITHIN FIVE YEARS AND ONE MONTH

Borrower:

No name changes.

2012 merger with First Community Bancshares.

2015 merger with First Independence Corporation

2016 merger with Community First Bancshares, Inc.

2017 merger with Prairie State Bancshares, Inc.

2017 merger with Eastman National Bancshares, Inc.

2017 merger with Cache Holdings, Inc.

2018 merger with Kansas Bank Corporation

2018 merger with Adams Dairy Bancshares, Inc.

Subsidiary Bank:

No name changes.

2012 merger with First Community Bank.

2012 merger with Signature Bank.

2012 merger with The Citizens National Bank of Chillicothe.

2015 merger with First Federal Savings and Loan of Independence

2016 merger with Community First Bank

2017 merger with State Bank (Hoxie, Kansas)

2017 merger with The Eastman National Bank of Newkirk

2017 merger with Patriot Bank

2018 merger with First National Bank of Liberal

2018 merger with Adams Dairy Bank

2018 merger with City Bank and Trust Company (Guymon)